                                                                                  USDCSDNY
                                                                                  DOCUMENT
                              UNITED STATES DISTRICT COURT
                                                                                  ELECTRONIC ALLY FILED
                             SOUTHERN DISTRICT OF NEW YORK
                                                                                  DOC#:
                                                                                        - - ----:~+---+-- -
-------------------------------------------------------------- X                  DATE FILE D: 2h l /2. . ci2=c,
                                                                                                  I   I
PETERSEN-DEAN, INC.,

                                        Petitioner,                 ORDER DENYING PETITION
             -against-                                              TO VACATE ARBITRAL
                                                                    AWARD AND GRANTING
 NATIONAL UNION FIRE INSURANCE                                      CROSS-PETITION TO
 COMP ANY OF PITTSBURGH, PA.,                                       CONFIRM AWARD

                                        Respondent.                 19 Civ. 11299 (AKH)
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Petitioner Petersen-Dean, Inc. ("Petersen") filed this action on December 10,

2019 under the Federal Arbitration Act ("FAA"), seeking vacatur of a prehearing security award

issued by a three-arbitrator panel against Petersen and in favor of Respondent National Union

Fire Insurance Company of Pittsburgh, PA. ("National Union"). Petersen contends that the panel

"exceeded [its] powers" in granting the award, in contravention of 9 U.S.C. § 10(a)(4). National

Union filed a cross-petition on January 8, 2020 to confirm the arbitral award. For the following

reasons, Petersen's petition to vacate the prehearing security award is denied, and National

Union's cross-petition to confirm the award is granted.

                                                 Background

                 The arbitration that underlies this action concerns a longstanding dispute between

Petersen and National Union as to amounts allegedly owed by the former to the latter under a

number of insurance contracts. The following facts-which derive from the parties' submissions

in connection with the instant petition and cross-petition- are not in dispute.

A. The Agreements

        1. The Payment Agreement
                   In 2003, National Union and nonparty Vaca Valley Roofing, Inc. ("Vaca Valley")

entered into an agreement (the "Payment Agreement"), which, as amended, requires Vaca Valley

to, inter alia, make various insurance-related payments to National Union. See Payment Agmt. ,

ECF No . 7-8 . As explained supra, the instant petition centers around the parties disagreement as

to certain key terms in the Payment Agreement.

                   The Payment Agreement requires Vaca Valley to fulfill a "Payment Obligation,"

defined as "the amounts that [Vaca Valley] must pay [National Union]" for insurance and other

services specified in the Payment Agreement and other ancillary agreements-irrelevant here-

between those two parties. Id. at 4. The "Payment Obligation" further specifies that "amounts"

covered by its definition "include, but are not limited to ," a number of listed obligations, such as

"premiums and premium surcharges" and "fees, charges, or obligations" shown in a "Schedule"

appended to the Payment Agreement. Id. (emphasis added).

                   In a section entitled, "What about collateral?", the Payment Agreement states that

"Collateral is Required," elaborating as follows:

            You must deliver collateral acceptable to [National Union] to secure Your
            Payment Obligation at the time(s), in the form(s) and in the amount(s) shown in
            the Schedule.

Id. at 6. The section then goes on to grant National Union the right to periodically review the

"collateral [it] require[s] " from Vaca Valley:

            The collateral we require to secure Your Payment Obligation is subject to
            reviews and revisions as described below.. ..

            [W]e may review our collateral requirement at any time that we may deem
            reasonably necessary ....

            If as a result of any review we find that we require additional collateral, You will
            provide us such additional collateral within 30 days of our written request ...

Id. at 6.


                                                      2
                   Finally, the Payment Agreement contains a dispute resolution provision that

requires disputes be submitted to arbitration, and fixes the scope of the arbitral panel ' s authority:

        Any . .. unresolved dispute arising out of this Agreement must be submitted to
        arbitration.



        The arbitrators must interpret this Agreement as an honorable engagement and not
        merely a legal obligation. They are relieved of all judicial formalities. They may
        abstain from following the strict rules oflaw. They must make their award to
        effect the general purpose of this Agreement in a reasonable manner. ...

         The arbitrators may ... order You to provide collateral to the extent required by
         this Agreement.

Id. at 8-9. This provision states that while the parties are generally required to split the expenses

needed to pay the arbitrators, failure of a party to fulfill its duties under the Payment Agreement

will give rise to cost-shifting:

            If You or we fail to perform or observe any provisions under this Agreement, the
            other may incur reasonable additional expenses to enforce or exercise its
            remedies. Either You or we must reimburse the other upon demand and
            presentation of clear and convincing supporting evidence . ..

Id. at 9.

            2. The Assumption Agreement

                   In January 2009, Petersen and National Union entered into an agreement (the

"Assumption Agreement") whereby Petersen assumed the rights and obligations of Vaca Valley

under the Payment Agreement. See Assumption Agmt., ECF No. 7-9. 1




1
  In its petition, Petersen includes the proviso that it "does not admit that it assumed such obligations [under the
Assumption Agreement] and in any event disputes the scope of such obligations in the arbitration." Petition
("Pet."), ECF No. I, at 2 n.2 . For present purposes, Petersen does not recapitulate this argument in support of its
vacatur request. As such, the Court- for now---delineates the facts as though Petersen had fully assumed Vaca
Valley's duties, and does not venture to decide the breadth of Petersen's Assumption Agreement obligations.

                                                           3
B. Arbitration Proceedings

       1. Relief Requested

               In September 2018, National Union served Petersen with an arbitration demand,

alleging that Petersen had failed to make payments owed under the Payment Agreement. That

July, National Union moved for a prehearing security award of $27,521,996 "to secure a final

award of the outstanding balance [of payments] due to National Union." Mot. for Pre hearing

Security, ECF No. 7-2, at 1. National Union's motion emphasized Petersen's major financial

difficulties, see id. (mentioning Petersen's "lack ofliquidity," "refusal to pay a single penny to

National Union for nearly seven years," and "lack of tangible assets"), and concluded "[i]t would

be patently unfair ... to require National Union to continue to litigate this dispute without being

fully secured." Id. at 2. Petersen conceded that the Payment Agreement empowered an arbitral

panel to give interim security to National Union, but opposed the motion, arguing in part that it

lacked the ability to obtain the $27.5 million, and that payment of this amount would "destroy

[its] business." Opp. to Prehearing Security, ECF No. 7-3, at 2.

       2. Oral Argument

               In August 2019, a three-arbitrator panel held oral argument on National Union's

motion. See Oral Arg. Tr., ECF No. 7-5. The 85-page transcript of that argument is replete with

discussion of Petersen's financial condition and National Union's claim that a prehearing award

was needed to ensure any eventual award remain "meaningful." See, e.g., id. at 9:2-5 (National

Union: "The point of pre-hearing security is to prevent an arbitration award from becoming a

nullity because a party is unable to pay a final award."); 16:4-8 (Petersen: "[T]he objective that

the panel should be looking at is ensuring fundamental fairness of the proceeding and ensuring

that ultimately an award would be, quote, meaningful."). At the hearing, National Union also



                                                  4
clarified that it did not "want Petersen[] to go into bankruptcy," and that if Petersen were to " say

look, we're willing to put up X, not $27 million," that National Union would consider this route.

Id. at 52:11-12. But in any case, National Union asserted that " [p]roceeding through discovery

and a final hearing would be silly" because " [i]t would waste everyone's time and resources, and

it would create a situation where National Union only has downside because, if it succeeds on its

claims, it can't recover after spending hundreds of thousands of dollars pursuing an enforceable

judgment." Id. at 9:14-16.

                  Petersen, for its part, conceded once more that "[t]he panel ha[d] authority to

issue pre-hearing security," but urged that such security should not be awarded because it would

force Petersen "to go through a bankruptcy." Id. at 69:2-13. The panel, throughout the hearing,

probed the extent of Petersen's financial distress, and pressed Petersen' s counsel on whether it

would be equitable to deny security and risk National Union's inability to recover:

        So why would the panel countenance taking the parties through an exceptionally
        fact-intensive and costly hearing if there's a possibility that at the end of the day
        there is no way for you to satisfy an award? Isn't that the purpose of pre-hearing
        security?

Id. at 68:9-15.

        3. Prehearing A ward

                  On September 12, 2019, the panel issued an order granting National Union' s

motion for prehearing security "in the amount of $2 million." Administrative Order, ECF No. 7-

1, at 1. The panel explained that the order was "intended to secure for [National Union] the costs

of pursuing the arbitration in light of the [Petersen's] self-proclaimed financial difficulties." Id.

In December 2019, Petersen moved for the panel to vacate the award, see Mot. to Vacate, ECF

No. 7-7. The panel denied this request less than a week later. See Administrative Order, ECF

No. 18-2, at 1. Petersen filed the instant petition in this Court on December 10, 2019.


                                                    5
                                            Discussion

               Federal courts "accord a high degree of deference to an arbitrator' s decision."

187 Concourse Associates v. Fishman , 399 F.3d 524, 526 (2d Cir. 2005); see Banco de Seguros

Del Estado v. Mut. Marine Office, 344 F.3d 255, 260 (2d Cir. 2003) ("The scope of the district

court' s review of an arbitral award is limited."). Thus, an arbitration award

       must be upheld when the arbitrator offers even a barely colorable justification for
       the outcome reached. . . . As long as the arbitrator is even arguably construing or
       applying the contract and acting within the scope of his authority, that a court has
       committed serious error does not suffice to overturn his decision.

187 Concourse , 399 F.3d at 526 (quotations and alterations omitted). If "arbitrators exceed[]

their powers," a court may vacate the award, 9 U.S.C. § 10(a)(4), but this Circuit has "accorded

the narrowest ofreadings to the FAA's authorization to vacate awards pursuant to§ 10(a)(4),"

Banco de Seguros, 344 F.3d at 262 (quotations omitted). The party "moving to vacate an .. .

award has the burden of proof, and the showing required to avoid confirmation is very high."

D.H. Blair & Co. , Inc. v. Gottdeiner, 462 F.3d 95, 110 (2d Cir. 2006). Vacatur is proper "only if

the arbitral award contradicts an express and unambiguous term of the contract ... or if the

award so far departs from the terms of the agreement that it is not even arguably derived from the

contract." Harper Insurance Limitedv. Century Indemnity Company, 819 F.Supp.2d 270, 276

(S .D.N.Y. 2011) (quotations omitted) . In considering a§ 10(a)(4) challenge, "the principal

question ... is whether the arbitrator' s award draws its essence from the agreement to arbitrate."

ReliaStar Life Ins. Co., NY v. EMC Nat. Life Co., 564 F.3d 81 , 85 (2d Cir. 2009) (quotations

omitted); accord Harper, 819 F.Supp.2d at 276.

               When "an arbitration clause is broad, ... arbitrators have the discretion to order

remedies they determine appropriate, so long as they do not exceed the power granted to them by

the contract." ReliaStar, 564 F.3d at 85. Of acute relevance here, courts are not to "undermine

                                                  6
the comprehensive grant of authority to arbitrators by prohibiting an arbitral security award that

ensures a meaningful final award." Banco de Seguros, 344 F.3d at 262. Indeed, the "arbitrator' s

rationale for an award need not be explained, and the award should be confirmed if a ground for

the arbitrator's decision can be inferred." D.H Blair, 462 F.3d at 110 (quotations omitted); id.

("Only a barely colorable justification for the outcome reached by the arbitrators is necessary to

confirm ... ") (quotations omitted). The "strict limit on [the] ... power to vacate is intended to

facilitate the purpose underlying arbitration: to provide parties with efficient dispute resolution,

thereby obviating the need for protracted litigation." In re Arbitration Between General Security

Nat. Inc., 785 F.Supp.2d 411,418 (S.D.N.Y. 2011) (quotations omitted).

               Applying these principles, and mindful of the "extremely deferential standard of

review" owed to arbitration awards, Jock v. Sterling Jewelers Inc., 942 F.3d 617, 622 (2d Cir.

2019), there can be no doubt that the arbitral prehearing security award here was proper.

               The key question in reviewing claimed 9 U.S.C. § 10(a)(4) violations is whether

an arbitrator's award draws its "essence" from the agreement to arbitrate, ReliaStar, 564 F.3d at

85, so I begin our quest by divining the Payment Agreement's essence. A number of features of

the Payment Agreement indicate that the parties intended to convey broad and flexible authority

to the panel; that the parties specifically conferred upon the panel the ability to award prehearing

security; and that the parties contemplated the possibility of expense-shifting in the event of one

party committing a breach. First, the Payment Agreement includes an "honorable engagement"

clause, see supra, which has repeatedly been interpreted to signify a hefty allocation of remedial

discretion. See Banco de Seguros, 344 F.3d at 261 ("The arbitration clause . .. provided that

' [t]he arbitrators shall consider this treaty an honourable engagement rather than merely a legal

obligation; they are relieved of all judicial formalities and may abstain from following the strict



                                                  7
rules of law.' Courts have read such clauses generously, consistently finding that arbitrators

have wide discretion to order remedies they deem appropriate.") (emphasis in original); see,

e.g. , Harper, 819 F.Supp.2d at 278 (citing a similar provision as warranting deference); On Time

Staffing, LLC v. National Union Fire Ins. Co. of Pittsburgh, PA, 784 F.Supp.2d 450, 454

(S.D.N.Y. 2011) (same). Second, the Payment Agreement explains that Petersen must "deliver

collateral" to National Union to secure its "Payment Obligation" (an amount that includes but is

"not limited to" the payment of premiums and fees); that National Union may periodically

review and alter the form of collateral it is owed; and that such collateral may be awarded by an

arbitral panel. See Payment Agmt. at 9 ("The arbitrators may ... order You to provide collateral

... "). And third, the Payment Agreement's arbitration provision states plainly that if a party

"fail[s] to perform or observe" its duties under the agreement, it must then "reimburse the other

upon demand." Id. Taken together, the "essence" of the contract is that the parties agreed that

(a) the arbitral panel would wield broad discretion to impose a collateral obligation to secure

Petersen's duties under the contract, and (b) expenses could be shifted. The panel's award of $2

million-over $25 million less than National Union's alleged damages, to avoid a Petersen

bankruptcy-to protect National Union from arbitrating its way to victory only to find Petersen

unable to pay enough to offset National Union's costs, was consistent with that essence. 2




2
  Petersen does not dispute, nor could it, that the panel was free to fashion a remedial amount in between the $27.5
million requested by National Union and the $0 award sought by Petersen. Arbitrators, like judges, "are not limited
to resolving disputes by simply choosing between two options presented by the parties. Rather [they] are often
required to use [their] judgment and to craft a different remedy." Harper, 819 F.Supp.2d at 277 n.12; see Home
Indem . Co. v. Affiliated Food Distributors, Inc., No. 96-cv-9707, 1997 WL 773712, at *3 (S.D.N.Y. Dec. 12, 1997)
("Arbitrators may grant equitable relief that a district court cannot .. ."); ReliaStar, 564 F.3d at 85 ("Where an
arbitration clause is broad, arbitrators have the discretion to order such remedies as they deem appropriate.").


                                                          8
'




                      Nor do I see any way in which the panel ran afoul of express contractual

    restrictions on its power. 3 Petersen has conceded at each and every stage of this dispute that the

    panel was authorized to award interim security, and there is nothing in the Payment Agreement

    that expressly restricts the reasons upon which the panel can base its affixing a security amount.

    It was thus well within the panel's discretion to guard against a National Union Pyrrhic victory.

    See National Union Fire Ins. Co. of Pittsburgh, PA v. Source One Staffing LLC, 16-cv-6461 ,

    2017 WL 2198160, at *2 (S .D.N.Y. May 17, 2017) (" [G]iven Source One's undisputed financial

    difficulties, ... the arbitration panel acted well within its authority to take steps to ensure that

    any final award would not be rendered meaningless."); On Time Staffing, 784 F.Supp.2d at 455

    (" [T]he Panel, in the absence of language in the arbitration agreement expressly to the contrary,

    possesses the inherent authority to preserve the integrity of the arbitration ... [by] requiring the

    posting of pre-hearing security . . .. Otherwise, an arbitration panel with a well-founded concern

    that a party was financially unable to satisfy an eventual award would have no recourse to protect

    itself against the risk that its significant expenditures of time and effort would be for naught");

    British Ins. Co. of Cayman v. Water Street ins. Co., 93 F.Supp.2d 506, 516 (S.D.N.Y. 2000).

                      In pursuit of a contrary result, Petersen contends that the panel violated § lO(a)(4)

    because the Payment Agreement requires collateral to "secure [the] Payment Obligation" and the

    Payment Obligation and accompanying Schedule do not expressly designate the costs and fees of




    3
      For this reason, the cases to which Petersen attempts to analogize, see Pet. at 7-8, are readily distinguishable . Each
    of these cases involved clear-cut instances ofan arbitral award rendered in violation ofa contractual limitation. See,
    e.g., Katz v. Feinberg, 290 F.3d 95 , 98 (2d Cir. 2002) (panel award calculating certain share prices vacated because
    underlying contract committed this valuation duty to company accountants and explicitly stated that the accountants'
    determination would "not be subject to any . . . arbitration"); 187 Concourse Assocs. v. Fishman, 399 F.3d 524, 527
    (2d Cir. 2005) (panel award that (a) found "just cause" for company to terminate employee, and (b) ordered that the
    employee nonetheless be reinstated to his job, vacated because the underlying contract explicitly allowed for the
    company to discharge employees for "just cause"). Here, by contrast, the prehearing award " does not violate any
    explicit provision of the contract itself." Harper, 819 F.Supp.2d at 280.


                                                                9
arbitrating. See Pet. 5-6, 9. As an initial matter, the definition of "Payment Obligation" states

that while the term "include[s]" several enumerated obligations, the term is "not limited to" these

enumerations. See Payment Agmt. at 4. So, even under the strict reading Petersen proffers, the

Payment Obligation could (at least arguably) correctly be understood to encapsulate the expense-

shifting summarized elsewhere in the contract. But on top of that, the more glaring problem for

Petersen is that neither the Payment Agreement nor arbitration principles generally tolerate the

type of formalist interpretation Petersen seeks. Quite the opposite: courts are to uphold an award

if the arbitrator "is even arguably construing or applying the contract" and if the arbitrator has

"even a barely colorable justification for the outcome reached." 187 Concourse, 339 F.3d at 526

(quotations omitted). That is to say nothing of the Payment Agreement's instruction here for the

arbitrators to be free of "all judicial formalities" and "strict rules of law" and to, instead, try their

best to "effect the general purpose of th[ e] Agreement." Payment Agmt. at 9.

                The oral argument before the panel, considered with the parties' submissions in

connection therewith, make clear that the arbitrators felt a justifiable tension between invoking

their authority to require that Petersen pay an interim security award, on the one hand, and

Petersen's acute risk of bankruptcy, on the other. And so the panel staked out a middle ground,

ordering an award small enough to minimize the risk of Petersen's collapse (indeed, as noted

supra, an award $25 million smaller than was sought) but large enough to avoid the distasteful

result of National Union succeeding in an arbitration only to suffer a net loss due to costs.

                Even assuming that attorneys' fees and costs are not included in the "Payment

Obligation," it is at least arguable that the panel reached the $2 million award-amount not as per

se reimbursement for fees and costs, but as a rough metric to enforce the "general purpose" of

the Payment Agreement's requirement for Petersen to supply collateral to secure its contractual



                                                   10
duties. Cf Harper, 819 F.Supp.2d at 280 ("LMCs suggest that the prepayment ... requires them

to make payments for claims not covered by their underlying policy and therefore materially

alters the terms of the parties' contract. This is not accurate. The protocol simply requires that

the LMCs will front 75% of the money while disputed payments are resolved. If it turns out that

the policy is not involved, LMCs will recoup their money ... ") (quotations omitted). This was

reasonable, and far from the panel "materially rewr[i]t[ing] the contract." Id.

                                            Conclusion

               For the foregoing reasons, Petersen' s petition to vacate the prehearing arbitral

award is denied and National Union's cross-petition to confirm the award is granted. One final

matter remains: The Court previously denied Petersen's motion to seal certain documents filed

(or to be filed) in connection with this case, see Order, ECF No. 14, but there are several filings

on the docket that still contain redactions. Especially given that this order "relies on (indeed,

discloses) much of the redacted content, which heightens the basis for public access," National

Union Fire Ins. Co. of Pittsburgh, PA , 2017 WL 2198160, at *3 , Petersen shall, within one week

of the issuance of this order, file unredacted versions of the applicable documents (ECF Nos. 1, 7

(with attachments), 8) on the docket. The Clerk shall terminate the open motions (ECF Nos. 1,

16). As there is no reason to keep the matter open pending arbitration, the Clerk is directed to

close this case without prejudice to either party moving by letter to reopen the case within 30

days of the conclusion of the arbitration proceedings.



               SO ORDERED.

Dated:         February //,2020                             /J4 1 ~
                                                                  ,;,,;=+Lc=-=-~------
               New York, New York                          ~           K. HELLERsTEIN
                                                               United States District Judge



                                                 11
